Title: Report on the Petition of Ebenezer Prout, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred, by the House of Representatives, the petition of Ebenezer Prout, respectfully makes the following Report thereupon.
The said petition seeks compensation for the services of the petitioner, as Clerk to Joshua Mercereau, Assistant Commissary of prisoners, and William Hunt, Assistant Commissary of Issues.
The accounts of the said Joshua Mercereau have long since been settled. They include no charge for pay to the petitioner, but allowances, it is represented, were made him for compensations to persons, whom he had employed to assist him. Regularly he was entitled to a Clerk. The allowance, at this day, of a compensation to a person, who may have acted in that capacity, would be a very inconvenient precedent.
It is also stated to the Secretary, from the proper Office, that William Hunt received pay for himself and clerks, up to the 31st of October 1779, which, it is to be presumed, included the petitioner. He is not intitled to depreciation, according to the established rules on that head.
The claim is barred by the Acts of limitation, and no special circumstances appear, to recommend an exception to their operation in favor of the petitioner.
Which is respectfully submitted,

Alexander HamiltonSecry. of the Treasry.
Treasury DepartmentNovember 21st 1792.
